Citation Nr: 0030000	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  99-15 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chronic rhinitis 
with history of sinusitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's allergic rhinitis is primarily manifested 
by some tenderness of the maxillary sinuses, without purulent 
drainage, crusting, or polyps.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic rhinitis with history of sinusitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 4.1-4.14, 4.97, Diagnostic Code 6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  See 38 U.S.C.A. § 5103A.  In the instant case, the Board 
finds that the RO complied with the requirements of the 
statute. All relevant evidence identified by the veteran, 
including records of private physicians, was obtained and 
considered.  In addition, the veteran was afforded a VA 
examination to assist in rating his service connected 
disability.  With regard to the adequacy of the examination, 
the Board notes that the report of the examination reflects 
that the VA examiner recorded the past medical history, noted 
the veteran's current complaints, conducted a physical 
examination, and rendered appropriate diagnoses. For these 
reasons, the Board finds that the examination was adequate 
for rating purposes.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and the Board will proceed 
to consider the claim on the merits.

In a July 1972 rating decision, the RO granted service 
connection for chronic rhinitis with history of sinusitis and 
assigned a 10 percent evaluation, effective from April 1972.  
The veteran has asserted a claim for an increased evaluation.

A December 1974 VA examination report shows that the veteran 
complained of headaches and the examiner described the 
veteran's disability as nasal mucosa,  boggy and 
hypertrophic, with fair airspace bilaterally.  X-rays of the 
paranasal sinuses showed the frontal, maxillary, ethmoidal 
and sphenoidal sinuses to be clear.  The diagnosis was 
chronic hypertrophic rhinitis, mild.

Statements from A. S., M.D., the veteran's treating 
physician, dated in November 1997 and July 1998, indicate 
that the veteran was being treated for allergic rhinitis with 
anosmia and sinus congestion with daily attacks of asthma and 
resulting headaches.

At a May 1998 VA examination, the veteran reported that he 
had developed his allergic problems while stationed in 
Germany; he complained that his sinuses were killing him and 
he felt like his head was going to explode; he claimed that 
he had trouble from his head to his chest, that he had had 
dyspnea at rest but mostly on exertion for at least five 
years, and that he had had interference with breathing 
through his nose for 15 to 16 years.  The veteran stated that 
each episode of sinus problems was severe, with wheezing, and 
that at times he had an intermittent cough with some sputum 
production periodically, but the frequency was unknown.  At 
certain times, the veteran reported that he had to go to bed 
and rest with severe headaches that required an injection; 
when he moved to Massachusetts in 1973, his allergic symptoms 
improved somewhat until his return to Michigan in 1997; he 
claimed to have had intermittent purulent discharge from his 
nose.  

Upon examination, there was nasal obstruction in each 
nostril; they were red and edematous, with mucous.  There was 
tenderness in both maxillary sinuses on percussion, without 
any purulent drainage or crusting.  X-rays of the paranasal 
sinuses were normal.  Diagnosis included asthmatic bronchitis 
secondary to allergies with history of sinus problems.
    
A facial and sinus computed tomography (CT) scan, performed 
in December 1998, showed mild findings of chronic sinusitis 
characterized by some inferolateral mucosal polypoid 
thickening, predominantly right maxillary antrum, very 
minimally left.  It also revealed some mucosal congestion 
opacification of the osteomeatal unit on the right at level 
of the ethmoid infundibulum, and the adjacent anterior 
ethmoid sinuses.  There was modest enlargement of the right 
middle nasal turbinate and there was slight deviation of the 
nasoseptum to left.
  
Private treatment records of N. K., M.D. for May 1999 show 
that the veteran underwent a septoplasty with endoscopic 
sinus surgery the same month.  The procedure corrected the 
veteran's deviated septum, improved the nasal passage, and 
was apparently successful, without complications.  The post-
operative follow-up report noted that the veteran was doing 
well, although the ethmoid sinus lining was still inflamed 
and polypoid.  Both the pre- and post-operative diagnosis was 
nasal obstruction with chronic sinusitis.   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

The RO initially evaluated the veteran's allergic rhinitis 
under Diagnostic Code 6501, which provided a 10 percent 
evaluation for chronic atrophic rhinitis with definite 
atrophy of intranasal structure and moderate secretion; a 30 
percent evaluation with evidence of moderate crusting and 
ozena, and atrophic changes; and a 50 percent evaluation with 
evidence of massive crusting, marked ozena and anosmia.  See 
38 C.F.R. § 4.97, Diagnostic Code 6501(1996).

The provisions for evaluating respiratory disorders were 
revised effective October 7, 1996 and included revision of 
the rating criteria for rhinitis and sinusitis.  See 61 Fed. 
Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  The 
revised criteria replaced Diagnostic Code 6501 with 
Diagnostic Codes 6522, 6523 and 6524, each of which addresses 
a specific kind of rhinitis.  See 38 C.F.R. § 4.97 (2000).  
The veteran, through his representative, filed his claim for 
an increased rating in December 1997, after the revision of 
the rating schedule provisions applicable to his disability, 
and the revised provisions of the rating schedule apply in 
this case.  

The veteran's disability has been evaluated by the RO as 10 
percent disabling under to 38 C.F.R. § 4.97, Diagnostic Code 
6523 (2000).  Under the provisions of that diagnostic code, a 
10 percent evaluation is warranted for bacterial rhinitis 
with permanent hypertrophy of turbinates and with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 50 percent evaluation 
requires bacterial rhinitis with rhinoscleroma.  38 C.F.R. § 
4.97, Diagnostic Code 6523.
 
38 C.F.R. § 4.97, Diagnostic Code 6524 provides that a 100 
percent evaluation is warranted for granulomatous rhinitis 
characterized by Wegener's granulomatosis with lethal midline 
granuloma; a 20 percent evaluation is warranted for 
granulomatous rhinitis with other types of granulomatous 
infection.   

The Board notes, however, that the veteran's rhinitis has not 
been identified by physicians as either bacterial or 
granulomatous rhinitis but rather as allergic rhinitis, which 
is evaluated under Diagnostic Code 6522.  That diagnostic 
code provides that a 10 percent evaluation is warranted for 
allergic rhinitis without polyps, but with greater than 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation 
requires evidence of polyps.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2000).  The veteran contends that 
information from a private physician shows that he has 
polyps.  However, as noted above, Dr. N. K. found in May 1999 
only that the ethmoid sinus lining was still "polypoid", 
which is defined as "resembling a polyp".  See Dorland's 
Illustrated Medical Dictionary 1331 (28th ed., 1994).  No 
physician has found in recent years that the veteran has 
nasal polyps. 

The rating criteria for various forms of sinusitis provide a 
noncompensable rating for sinusitis which is detectable by X-
ray only.  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation requires 
three or more episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is provided 
following radical surgery with chronic osteomyelitis or near 
constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's allergic rhinitis does not 
warrant an evaluation in excess of the currently assigned 10 
percent.  An evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 6522 because no nasal polyps 
were found at any time during the course of this appeal.  In 
addition, the medical evidence clearly fails to demonstrate 
that the veteran has had the three or more episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting required for a 30 
percent evaluation, or that the veteran underwent radical 
surgery with the corresponding residuals necessary for a 50 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Codes 6511, 
6513.  Thus, the veteran's disability picture concerning 
allergic rhinitis does not more nearly approximate the 
criteria for a 30 percent evaluation under Diagnostic Codes 
6511 or 6513.  In sum, the Board finds that the veteran's 
allergic rhinitis is most consistent with a 10 percent 
evaluation under Diagnostic Codes 6511 and 6513.

As the veteran's allergic rhinitis with sinusitis has not 
been manifested by polyps, bacterial rhinitis, or 
granulomatous rhinitis, there is no alternative basis for a 
compensable rating for this disorder under 38 C.F.R. § 4.97, 
Diagnostic Codes 6523 or 6524 (2000). 

The Board notes that among the veteran's complaints have been 
complaints of headaches.  However, the grant of service 
connection for chronic rhinitis did not include headaches and 
the grant of service connection has not been expanded to 
include headaches.  The veteran has not filed a claim of 
entitlement to service connection or secondary service 
connection for headaches. Therefore, the Board has not 
considered the rating schedule provisions pertaining to 
headaches at this time.

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's chronic rhinitis with history of sinusitis 
under the revised criteria.  In reaching this decision, the 
Board has considered the benefit doubt doctrine; however, as 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) has been considered 
whether or not they were raised by the veteran as required by 
the holding in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has considered whether an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In the instant case, however, 
there has been no showing that the veteran's allergic 
rhinitis has independently caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the application of the 
regular schedular standards.  Under these circumstances, the 
Board determines that the criteria for assignment of an 
extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent for chronic rhinitis 
with history of sinusitis is denied.



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

